Citation Nr: 1752205	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 7, 2014 and in excess of 40 percent from June 1, 2014 for Crohn's disease, status post small bowel resection. 

2.  Entitlement to a rating in excess of 50 percent prior to September 25, 2015 and in excess of 70 percent therefrom for an adjustment disorder with anxiety. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of the appeal and specifically in a September 2015 rating decision, the Agency of Original Jurisdiction (AOJ) awarded a temporary total rating for convalescence, effective April 7, 2014 to June 1, 2014, and an increased rating of 40 percent, effective June 1, 2014, for Crohn's disease.  The AOJ also awarded an increased rating of 70 percent from September 25, 2015 for adjustment disorder with anxiety.  As these increases do not represent a full grant of the benefits sought, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues on the title page to reflect staged periods (excluding the period during which the temporary total rating was assigned).

In the September 2015 rating decision, the AOJ awarded two separate ratings for Crohn's disease (100 percent rating and 40 percent rating) for the same period (June 1, 2014).  However, after a review of the discussion from the rating decision, it is clear that the AOJ meant to end the temporary total rating the day before June 1, 2014 (May 31, 2014) and to begin the 40 percent rating on June 1, 2014.  In pertinent part, the AOJ indicated that June 1, 2014 was the first of the month following the end of the convalescent period assigned for surgery.  Accordingly, the title page of this decision reflects this clarification.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that, when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, an unappealed June 2011 rating decision denied entitlement to a TDIU.  However, as the increased rating claims were appealed to the Board with specific statements alleging unemployability, the Board must consider TDIU as part and parcel to the increased rating appeal.  See November 2016 Correspondence. 

The claims for an increased rating for an adjustment disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDING OF FACT

Prior to April 7, 2014 and from June 1, 2014, the evidence is at least in equipoise as to whether the Veteran's Crohn's disease, status post small bowel resection, has been productive of "severe" symptoms, consisting of daily attacks of severe abdominal pain and diarrhea and evidence of malnutrition. 


CONCLUSION OF LAW

Prior to April 7, 2014 and from June 1, 2014, the criteria for a 60 percent rating for Crohn's disease, status post small bowel resection, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7323, 7328 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

Regarding the adjudicated claim herein, the VA's duty to assist has also been satisfied.  The Veteran's service treatment records, pertinent post-service treatment records, and records from the Social Security Administration (SSA) have been obtained.  VA examinations were also conducted.  The Veteran was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pursuant to DC 7323 for ulcerative colitis, a 10 percent rating is warranted for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a total rating (100 percent) is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess. 38 C.F.R. § 4.114 (2017).

Pursuant to DC 7328 for small intestine resection, a 20 percent rating is warranted for symptomatic with diarrhea, anemia and inability to gain weight.  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Finally, a 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss. 38 C.F.R. § 4.114 (2017). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Merits

The Veteran contends that he is entitled to a rating in excess of 30 percent for the period prior to April 7, 2014 and in excess of 40 percent from June 1, 2014 for his service-connected Crohn's disease, status post small bowel resection.  Nevertheless, after a thorough review of the record and considering the legal framework above, the Board finds that, for all periods on appeal, the Veteran is entitled to a higher 60 percent rating (under DC 7323).

In February 2011, the Veteran underwent a VA examination regarding the current severity of his Crohn's disease.  His symptomatology consisted of severe abdominal pain and cramping, chronic diarrhea, and bloody stools.  The Veteran indicated that his abdominal pain occurred several times a day and could last up to 2 hours.  The examiner noted that the Veteran was prescribed narcotics for his pain.

VA Medical Center (VAMC) treatment records from 2011 to 2014, document consistent symptoms of daily episodes of severe abdominal pain/cramping, chronic diarrhea, bloody stools, feelings of weakness, and vitamin deficiency.   In relevant part, the Veteran's August 2012 biopsy showed small intestinal mucosa surface ulceration, acute and chronic inflammation and associated inflamed granulation tissue.  A serology test showed low vitamin D and ferritin levels.  Initially, he was treated with Humira, which appeared affective.  However, in June 2013, it was determined that Humira was likely not effective at controlling his inflammation.  

As of February 2014, VAMC records indicated that the Veteran's Crohn's disease was moderate to severe.  He had daily burning epigastric discomfort and chronic lower abdominal discomfort.  Without treatment, his stools occurred 6 to 7 times a day.  He had blood in his stools 2 to 3 times per month.  In addition, his iron stores were low, and he underwent replacement therapy for vitamin D, vitamin B12, and iron.  As an alternative to Humira, the Veteran was started on Cimzia, which did not appear to improve his condition.   

In August 2015, the Veteran underwent a VA examination to assess the current severity of his Crohn's disease, status post small bowel resection.  The Board notes that the examiner conducted two separate disability benefits questionnaires (DBQs), one for intestinal surgery and one for intestinal conditions.  With regard to both DBQs, the examiner documented symptoms consisting of abdominal/colic pain and cramping, diarrhea 4 to 6 times daily, fecal urgency, abdominal distension, weight loss of 3 months or longer, and interference with absorption and nutrition causing impairment of health.  The examiner indicated that based on the Veteran symptoms he would have to work in close proximity of a bathroom. 

In consideration of the foregoing, the Board finds that for both periods on appeal the evidence of record is at least in equipoise as to whether the Veteran is entitled to an increased rating of 60 percent for his service-connected Crohn's disease, status post small bowel resection.  38 C.F.R. § 4.7.  In making this determination, consideration has been given to the competent and credible medical evidence of record.  Specifically, this evidence establishes that, for all periods on appeal, the Veteran's Crohn's disease exhibited "severe" symptoms with numerous attacks a year consisting of severe abdominal pain, diarrhea, fecal urgency, and bloody stools.  The Board acknowledges that, while the record does not specifically document that the Veteran suffered from malnutrition, there is evidence that he suffered from hypovitaminosis D and B12, was low in iron, and had definite interference with absorption and nutrition.  As such, in affording the Veteran the benefit-of-the doubt, the Board finds that such evidence is indicative of a higher rating of 60 percent under DC 7323.  38 C.F.R. § 4.114.

The evidence of record does not show "pronounced" symptoms resulting in "marked" malnutrition or general debility, or with serious complications, such as liver abscess, which could support a higher 100 percent rating under DC 7323.  See 38 C.F.R. § 4.114.  In reaching this conclusion (that a rating greater than the 60 percent awarded by this decision for the entirety of the appeal period is not warranted), the Board has considered the propriety of assigning a higher rating under other diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Significantly, however, as there is no evidence of persistent fistula of the intestine with copious and frequent fecal discharge (DC 7330), tuberculous and peritonitis (active or inactive) (DC 7331), complete loss of sphincter control (DC 7332), or stricture of the rectum or anus requiring colostomy (DC 7333), the next higher evaluation of 100 percent for the service-connected Crohn's Disease, status post small bowel resection, is not warranted. 

Extraschedular Consideration

The Board has considered the Veteran's representative's contention that an extraschedular evaluation is warranted for the Veteran's service-connected Crohn's disease.   See November 2016 Correspondence.  Nevertheless, the Board finds that an extraschedular rating is unwarranted.  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Concerning the Veteran's service-connected Crohn's disease (and the associated small bowel resection), as discussed above, his symptoms manifested primarily as diarrhea, fecal urgency, bloody stool, abdominal pain/distress, vitamin and iron deficiency, abdominal distention, and weight loss.  Such symptoms are specifically contemplated by the rating schedule.  See 38 C.F.R. § 4.114, DCs 7319, 7323, 7328, 7329.  Moreover, to the extent that the symptoms are not specifically discussed in the criteria above, the words such as "severe," "moderate," and "mild" included in the rating criteria are not defined in the Rating Schedule and, thus, contemplate a wide range of symptoms.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) for Crohn's disease are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to April 7, 2014 and from June 1, 2014, a 60 percent rating, but not higher, for service-connected Crohn's disease, status post small bowel resection, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to provide the Veteran with an updated VA examination of his service-connected adjustment disorder with anxiety.  Indeed, it is necessary to ensure specifically that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  
As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of his service-connected adjustment disorder with anxiety.  In light of the evidence of record, this cannot effectively be determined.  To that end, by and through his representative, the Veteran contends that the symptoms attributable to his adjustment disorder have worsened.  See November 2016 Correspondence.  Furthermore, the most recent VA psychological examination was conducted in September 2015, over 2 years ago.  As such, the record likely does not reflect the current state of the Veteran's disability.  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination.  

Consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected adjustment disorder on his ability to obtain or retain substantially gainful employment.  Accordingly, the matter of a TDIU is inextricably intertwined with the Veteran's increased rating claim for service-connected adjustment disorder with anxiety.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file pursuant to paragraph 1 of this Remand, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected adjustment disorder with anxiety.  The examiner should identify all current manifestations of this service-connected disability-and should opine as to the current degree of occupational and social functioning associated with this disorder.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues remaining on appeal (as are listed on the title page of this decision remand) based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If these claims remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


